Citation Nr: 1821194	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and anxiety disorder.

2.  Entitlement to service connection for skin cancer.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had honorable active duty service with the U.S. Air Force from May 1964 to May 1968 with National Guard Service thereafter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In June 2016, the provided testimony at a Board hearing and a transcript of that hearing is of record.  At the time of that hearing the Veteran was represented by Veterans of Foreign Wars of the United States (VFW).  See VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, dated August 25, 2010.  In September 2016, he executed another VA Form 21-22a authorizing Disabled American Veterans (DAV) to represent him, thus automatically revoking VFW's representation.  See 38 C.F.R. § 14.631(f)(1).

The record also reflects that the Veteran has submitted a timely notice of disagreement (NOD) with respect to a November 2016 determination, which denied service connection for depression and assigned a noncompensable evaluation for bilateral hearing loss.  See VA Forms 21-0958, dated October 2, 2016 and September 21, 2017.  The Board notes that the NODs have been acknowledged by the RO in the electronic Veterans Appeals Control and Locator System (VACOLS) and are awaiting issuance of a statement of the case.  Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  Since VACOLS and the electronic claims file reflect that the NODs have been recognized and that additional action is pending at the RO with regard to these disability claims, Manlincon is not applicable in this case.  Action by the Board at this time may serve to actually delay the RO's action on these appeals.  Consequently, the Board will not further address these matters at this time, and the depression and hearing loss issues will be the subject of a later Board decision, if ultimately necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for his psychiatric symptoms which he asserts are the result of traumas he witnessed during his service in Vietnam.  In support of his claim he has provided a Temporary Duty Order (TDY) verifying that he traveled from Ching Chuan Kang Air Base in Taiwan, to Cam Rahn Bay Air Base in Vietnam for 29 days in March 1968. 

The Veteran reports that he was a crew chief on a C-130 Cargo Aircraft and that his duties included delivering supplies to Vietnam as well as transporting wounded and deceased soldiers.  He stated that on his first flight the air craft came under heavy gunfire and he was in fear for his life.  During one mission they landed in an open field while under fire to retrieve deceased members and that they took off under fire.  He was scared to death he was going to die and to this day the horror is still with him and has affected his life due to severe anxiety, nightmares, flashbacks, night sweats, and social withdrawal.  See VA Form 21-4138, Statement in Support of Claim, dated November 17, 2010 and VA Form 21-0781, Statement in Support of Claim for PTSD, received in November 2016.  

Also of record is a May 2011 VA examination report, in which the examiner found the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV and that his anxiety symptoms were not related to military service.  He explained that the Veteran's recollection was extremely vague and inconsistent and thus it was impossible to determine whether or not he experienced fear of hostile military or terrorist activity while he was in Vietnam without information about his actual assignments.  

However since then, the Veteran has submitted an opinion from his Vet Center counselor indicating he met DSM-5 criteria for PTSD.  See opinion from K. Gallagher, LCMHC, received in September 2016.  Also of record is a September 2016, PTSD Disability Benefits Questionnaire (DBQ) that was completed by a VA psychiatrist, who checked a series of boxes in the PTSD Diagnostic Criteria section indicating the Veteran's symptoms met the full DSM-5 diagnostic criteria.  However he/she did not include examination findings or psychological testing results that would tend to support this conclusion.  Instead the psychiatrist indicated that he had only met the Veteran on that occasion, while covering for another psychiatrist, and his responses were based on previous CPRS notes made by that psychiatrist.

Consequently, a new VA examination is necessary since it appears the Veteran's disability picture has changed in the intervening years.

The Veteran is also seeking to establish service connection for skin cancer, diagnosed as basal cell carcinoma on a presumptive basis due to his alleged exposure to Agent Orange or other herbicides while serving in Vietnam and/or as due to excessive sun exposure/damage that occurred during military service.  As noted above, he served on active duty in the Republic of Vietnam during the Vietnam era, and therefore is presumed to have been exposed to herbicides (Agent Orange) during such service.  However, basal cell carcinoma is not one of the diseases that the National Academy of Science has found to be epidemiologically linked to herbicide exposure and so it not subject to presumptive service connection based on in-service herbicide exposure under 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

The evidence of record does not provide a clear picture of any relationship between the Veteran's basal cell carcinoma and service.  However he has not been afforded a VA examination with respect to this issue and VA has a duty to assist him in substantiating his claim by obtaining a competent medical opinion addressing the etiology of his claimed skin cancer.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that this remand will also allow for original consideration of the additional evidence added to the file since the statement of the case in June 2014.  38 C.F.R. §§ 19.37, 20.1304 (2017).  Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file to specifically include copies of relevant records viewable in CPRS (the VA Computerized Patient Record System), or any other similar viewing tool.

2.  Schedule a VA examination by a psychologist or psychiatrist.  The examiner must elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, including psychological and/or personality testing, the examiner must review the results of any testing prior to completing the report.  The examiner should identify all psychiatric diagnoses present on evaluation and noted during the appeal period.  

a) If a diagnosis of PTSD is appropriate, the VA examiner must explain how the diagnostic criteria of DSM-5 are met, to include whether the Veteran's reported military duties are a sufficient stressor to support a diagnosis of PTSD, and whether his symptoms are related to that stressor.  The examiner should discuss the Veteran's service in Vietnam and whether any stressor incurred there related to his fear of hostile military or terrorist activity.  If the criteria for PTSD are not met, the examiner should reconcile this conclusion with the various VA treatment records and reports showing a diagnosis of PTSD throughout the appeals period.  If any previously rendered PTSD diagnosis was later corrected to reflect a more accurate diagnosis, the examiner should state the same.

b) If the Veteran is found to have a psychiatric disorder other than PTSD, the examiner is requested to provide an opinion as to whether it is at least as likely as not i.e., at least a 50 percent probability or greater, that it is causally related to his military service.  He/She is asked to offer an opinion even if the specific diagnosis has resolved (as the requirement for a current disability for VA purposes is met when the Veteran has a diagnosis such that he based his claim on the same, or had it during the pendency of the claim).  If any diagnosed psychiatric disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.  

The opinion provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his basal cell carcinoma.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examiner should include discussion of the Veteran's entire history of sun exposure before, during, and after his military service. 

The examiner should opine as to whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's basal cell carcinoma is causally related to his military service including presumed exposure to herbicides (Agent Orange) in service or as a result of excessive sun exposure during service.  [Note: The Veteran's in-service exposure to herbicides has been conceded.] 

The opinion provided should include discussion of specific evidence of record and be accompanied by a clear rationale consistent with the evidence of record.  The basis for the conclusions reached should be stated in full.  If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

4.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

